UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-4307


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JEREMY HOUGH,

                     Defendant - Appellant.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:18-cr-00365-D-1)


Argued: September 11, 2020                                   Decided: November 3, 2020


Before KING, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished opinion. Judge Wynn wrote the opinion, in which Judge King
and Judge Diaz joined.


ARGUED: Jaclyn Lee Tarlton, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Raleigh, North Carolina, for Appellant. Evan M. Rikhye, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee. ON BRIEF: G. Alan
DuBois, Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Raleigh, North Carolina, for Appellant. Robert J. Higdon, Jr., United States Attorney,
Jennifer P. May-Parker, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                            2
WYNN, Circuit Judge:

       Defendant Jeremy Hough pleaded guilty to one count of being a felon in possession

of a firearm. At sentencing, the district court imposed a four-level enhancement based on

Hough’s possession of a firearm in connection with another felony offense. The district

court also granted the government’s motion for an upward departure, finding that the

Sentencing Guidelines did not adequately reflect the seriousness of Hough’s criminal

history or his likelihood of recidivism. Hough was sentenced to seventy-eight months’

imprisonment.

       On appeal, Hough argues that the district court erred in applying a sentencing

enhancement and departing upward and that his sentence was substantively unreasonable.

We conclude that any procedural error was harmless and that the sentence was

substantively reasonable. Accordingly, we affirm.

                                             I.

       On April 23, 2018, Stanley Boyd was shot in Raleigh, North Carolina, by an

assailant wielding a black handgun. He died from his wounds on May 11. An investigation

by officers from the Raleigh Police Department (“RPD”) led them to view Hough as the

suspect and obtain an arrest warrant for him.

       On May 8, 2018, acting on information that Hough was present at a sweepstakes

store in Raleigh, RPD officers approached the store and observed Hough exit it. Hough

entered a black Lexus, but as the officers got into position to execute an arrest, he exited

the vehicle and fled on foot.




                                             3
       While pursuing Hough, the officers observed a pink object in his hand. However,

when they apprehended him, the officers did not locate the pink object on Hough’s person.

Retracing Hough’s steps, the officers retrieved a pink Ruger 9mm handgun from a bush.

Hough later admitted to possessing the gun at the time of his arrest.

       On September 11, 2018, a federal grand jury in the Eastern District of North

Carolina returned a single-count indictment charging Hough with being a felon in

possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924. On December 3,

2018, Hough pleaded guilty to that charge.

       The probation office prepared a presentence investigation report (“PSR”) that

established a total offense level of 15, a criminal history category of IV, and a Guidelines

range of thirty to thirty-seven months’ imprisonment. In calculating Hough’s advisory

Sentencing Guidelines range, the probation officer added a four-level enhancement to

Hough’s base offense level pursuant to U.S.S.G. § 2K2.1(b)(6)(B).

       Section 2K2.1(b)(6)(B) provides a four-level enhancement if the defendant “used

or possessed any firearm . . . in connection with another felony offense.” U.S. Sent’g

Guidelines Manual § 2K2.1(b)(6)(B) (U.S. Sent’g Comm’n 2018) (emphasis added).

While it is undisputed that the pink 9mm handgun was not the murder weapon in Boyd’s

shooting, the probation officer supported the enhancement on the theory that Hough, on

the day of his arrest, possessed the pink 9mm handgun in connection with Boyd’s shooting

approximately two weeks earlier. The probation officer also subtracted three levels for

acceptance of responsibility.




                                             4
       Hough objected to several aspects of the PSR, including the addition of four levels

for possessing a firearm in connection with another felony offense.

       At sentencing, the government presented testimony from Special Agent Larry Bear.

Bear reviewed the relevant investigation reports prior to testifying but was not otherwise

involved in the state’s murder case. According to Bear’s testimony, witnesses to the

shooting claimed the shooter was a Black or Hispanic male with a light complexion and

shoulder-length hair who drove away from the shooting in a black Lexus. Six spent .380

caliber casings were recovered at the scene. Bear further testified that based on the

shooter’s description, the officers identified Hough as a potential suspect; and that, prior to

his death, Boyd identified Hough in a photo lineup. Bear also noted that the cellular

location records associated with the phone found on Hough’s person during his arrest

placed that phone at the location of the shooting. Neither the government nor Hough

presented any additional evidence.

       Based on Bear’s testimony, the government argued that the § 2K2.1(b)(6)(B)

enhancement was appropriate because Hough pleaded guilty to possession of a firearm,

and a preponderance of the evidence showed that Hough shot Boyd. The government

contended that Hough rid himself of the .380 caliber gun because of its connection to the

Boyd shooting and instead obtained the Ruger 9mm handgun he possessed when he was

arrested.

       Hough disagreed with the government’s view of the sentencing enhancement. He

argued that even if he had been involved in the April 23, 2018 shooting of Boyd with a

.380 caliber handgun—which he denied—his May 8, 2018 possession of a 9mm handgun


                                              5
was a separate “course of conduct,” rendering § 2K2.1(b)(6)(B) inapplicable under the

relevant Guidelines commentary. U.S. Sent’g Guidelines Manual § 2K2.1 cmt. n.14(E)(ii).

He argued that the evidence showed the two incidents were separate and distinct because

they involved different firearms in different locations related to different offenses

(possession versus discharge of a firearm).

         Finding Special Agent Bear to be credible, the district court found that a

preponderance of the evidence indicated that Hough had shot Boyd. The court further

found that two and a half weeks was a sufficiently short time interval to conclude that

Hough’s possession of the pink Ruger 9mm handgun on May 8 was linked to the shooting

of Boyd on April 23. The court found that although Hough “was not in possession of [the

firearm used to shoot Boyd] on May 8th, 2018 . . . he was in possession of another gun

because he was aware of what he had done on April 23rd, 2018.” J.A. 99. 1 Accordingly,

the district court applied the four-level enhancement under U.S.S.G. § 2K2.1(b)(6)(B).

         The district court calculated Hough’s advisory Sentencing Guidelines range to be

thirty to thirty-seven months’ imprisonment, based on a total offense level of 15 and a

criminal history category of IV. The court then granted the government’s motion for an

upward departure pursuant to U.S.S.G. § 4A1.3(a)(1), noting that Hough’s criminal history

category failed to adequately reflect the seriousness of his criminal history or his likelihood

of recidivism. Applying the framework set forth in United States v. Dalton, 477 F.3d 195,

200 (4th Cir. 2007), the district court set Hough’s criminal history category at VI and



1
    Citations to “J.A. __” refer to the Joint Appendix filed by the parties in this appeal.

                                                6
traversed the offense level upward to 19, resulting in a new advisory Guidelines range of

sixty-three to seventy-eight months’ imprisonment.

       The court then turned to the 18 U.S.C. § 3553(a) sentencing factors, considering

Hough’s personal characteristics—including his troubled childhood—as well as his

“deeply troubling” criminal history. J.A. 116. Emphasizing the need for just punishment

and incapacitation, the court sentenced Hough to seventy-eight months’ imprisonment. In

imposing its sentence, the district court stated that it believed its calculation of Hough’s

advisory Guidelines range and its upward departure were both correct, but that in any event,

it would have imposed the same seventy-eight-month sentence as an alternative variant

sentence. The court cited United States v. Gomez-Jimenez, 750 F.3d 370 (4th Cir. 2014),

and United States v. Hargrove, 701 F.3d 156 (4th Cir. 2012), as authority for its

pronouncement of an alternative variant sentence. Finding that a sentence of seventy-eight

months was sufficient but not greater than necessary, the court concluded that it would

impose the same sentence even if it erred in calculating Hough’s advisory Guidelines

range. Hough timely appealed.

                                            II.

       On appeal, Hough raises procedural and substantive objections to his sentence.

Procedurally, he contends that the district court erred in applying the Guidelines

enhancement because the government failed to prove that his May 8 possession of the 9mm

handgun was connected to the April 23 shooting of Boyd with a .380 caliber handgun.

Additionally, he argues that the district court erred in granting the government’s motion

for an upward departure because it relied on factors—notably, Hough’s criminal history—


                                             7
that were already accounted for in the advisory Guidelines range. Substantively, Hough

argues that the court abused its discretion when it sentenced him to seventy-eight months’

imprisonment because the nature and circumstances of the offense, as well as Hough’s

personal history and characteristics, warrant a much lower sentence.

       “As a general matter, in reviewing any sentence ‘whether inside, just outside, or

significantly outside the Guidelines range,’ we apply a ‘deferential abuse-of-discretion

standard.’” United States v. McDonald, 850 F.3d 640, 643 (4th Cir. 2017) (quoting Gall v.

United States, 552 U.S. 38, 41 (2007)). Under this standard, we review the district court’s

legal conclusions de novo and its factual findings for clear error. United States v. Bolton,

858 F.3d 905, 911 (4th Cir. 2017). “We first review for procedural errors; ‘[i]f and only

if,’ we find no such procedural errors may we assess the substantive reasonableness of a

sentence.” Id. (alteration in original) (quoting McDonald, 850 F.3d at 643).

       However, in line with Rule 52(a) of the Federal Rules of Criminal Procedure and

this court’s holding in United States v. Savillon-Matute, 636 F.3d 119 (4th Cir. 2011), “it

is unnecessary to vacate a sentence based on an asserted guidelines calculation error if we

can determine from the record that the asserted error is harmless.” McDonald, 850 F.3d at

643. A procedural error is harmless if “(1) the district court would have reached the same

result even if it had decided the guidelines issue the other way, and (2) the sentence would

be reasonable even if the guidelines issue had been decided in the defendant’s favor.”

Bolton, 858 F.3d at 911 (quoting Gomez-Jimenez, 750 F.3d at 382). The Court must be

“certain” on these two points. United States v. Gomez, 690 F.3d 194, 203 (4th Cir. 2012).




                                             8
       In performing this review, we may assume that a procedural error occurred “and

proceed to examine whether the error affected the sentence imposed.” McDonald, 850 F.3d

at 643. We have applied this “assumed error harmlessness inquiry” in multiple cases. See,

e.g., United States v. Doctor, 958 F.3d 226, 238–39 (4th Cir. 2020); Bolton, 858 F.3d at

914; McDonald, 850 F.3d at 644–45; United States v. Rivera-Santana, 668 F.3d 95, 103

(4th Cir. 2012).

       Applying the “assumed error harmlessness” analysis, we assume without deciding

that the district court erred in applying the four-level enhancement pursuant to U.S.S.G.

§ 2K2.1(b)(6)(B) and upwardly departing pursuant to U.S.S.G. § 4A1.3(a)(1). The inquiry

then directs us to determine whether the district court would have reached the same

seventy-eight-month sentence absent the error, and whether that sentence is reasonable.

       Under the first prong, we believe that the district court would have imposed the

same seventy-eight-month sentence even if its challenged Guidelines decisions were in

error. Indeed, the district court expressly stated that although it believed it had “properly

calculated the advisory guideline range” and “properly upwardly departed,” it would

“impose the same sentence as an alternative variant sentence.” J.A. 118–19.

       Tellingly, the district court did not simply utter the “magic words” of “alternative

variant sentence.” Response Br. at 29. Rather, the district court engaged in a thorough

review of Hough’s criminal history—apart from the alleged murder of Boyd—and

likelihood of recidivism, and found that “society needs to be protected from [Hough]” and

that his likelihood of recidivism was a “mere certainty.” J.A. 109, 117. The court was

particularly “troubl[ed]” by Hough’s prior conviction for Hobbs Act conspiracy, which


                                             9
involved the suspects kicking an elderly man during a jewelry store robbery. J.A. 117.

Further, the district court cited Gomez-Jimenez, Hargrove, and the 18 U.S.C. § 3553(a)

factors in support of its announcement that it would have imposed the same sentence as an

alternative variant sentence.

       In short, “the district court has expressly stated in a separate and particular

explanation that it would have reached the same result, specifically citing to” relevant case

law, including Hargrove, and to “its review of the § 3553(a) factors.” Gomez-Jimenez, 750
F.3d at 383. This meaningful review of Hough’s specific characteristics and citation to

Fourth Circuit case law and § 3553(a)—viewed alongside the express statement that the

court would impose the same sentence as an alternative variant sentence—lead us to

believe that the district court would have reached the same sentence even if the court’s

challenged Guidelines determinations were in error.

       Under the second prong, we must determine whether the sentence was substantively

reasonable. This review entails “looking to ‘the totality of the circumstances to see whether

the sentencing court abused its discretion in concluding that the sentence it chose satisfied

the standards set forth in [18 U.S.C.] § 3553(a).’” Doctor, 958 F.3d at 239 (alteration in

original) (quoting Gomez-Jimenez, 750 F.3d at 383).

       In light of our deferential standard of review and the district court’s thorough

statement of reasons supporting Hough’s sentence, we conclude that the district court’s

sentence was substantively reasonable. The district court considered Hough’s personal

circumstances, including his troubled childhood, his age, and the fact that he had obtained

a GED. But the court also determined that Hough’s criminal history, violations of court-


                                             10
imposed supervision, and lack of respect for the law—including his “contumacious[]”

attitude during the sentencing proceedings—were relevant. J.A. 116–18. Finding a great

need for incapacitation, as well as just punishment and general deterrence, the court

sentenced Hough to seventy-eight months’ imprisonment, noting that the sentence was

“sufficient but not greater than necessary for [Hough].” J.A. 117–19. The district court’s

sentence was firmly rooted in the 18 U.S.C. § 3553(a) factors and Hough’s specific

circumstances. We cannot conclude that the court abused its discretion.

       Because we believe that the district court would have imposed the same sentence

had it erroneously calculated Hough’s Guidelines range or erroneously upwardly departed,

and because we find that Hough’s sentence is substantively reasonable, any alleged

procedural error was harmless. 2 See McDonald, 850 F.3d at 645.

       Accordingly, for the foregoing reasons, we affirm.



                                                                                  AFFIRMED




2
 In his reply brief, Hough alleges for the first time that the district court erred under United
States v. Blue, 877 F.3d 513 (4th Cir. 2017), by failing to address his nonfrivolous
arguments for a lower sentence. Hough waived that argument “by failing to present it in
[his] opening brief.” Grayson O Co. v. Agadir Int’l LLC, 856 F.3d 307, 316 (4th Cir. 2017).

                                              11